DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on 05/23/2018.
This action is in response to amendment and/or remarks filed on 12/22/2021. In the current amendments, claims 1, 13 and 17 have been amended and claims 1-20 are currently pending and have been examined. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/28/2018 and 02/25/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. RU2018110380, filed on 03/23/2018.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 10-13, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al. (US Pat No. 7499588 B2) in view of Kuramoto et al. (“Efficient Estimation of Character Normal Direction for Camera-based OCR”, hereinafter: Kuramoto). 
Regarding claim 1 (Currently Amended)
Jacobs teaches a method comprising: receiving one or more hypotheses for a field type of a first field of text present in an image of a document; (Examiner notes that character recognizer predict[correspond to hypotheses] and word recognizer 208 receives one or more hypotheses of text from an image in a document see FIG. 2 and col 5 lines 36-44 “A character recognizer 206 is employed to predict what character is likely to be present at a given location in the input image. In one implementation, a convolutional neural network-based character recognizer is used to facilitate character recognition and other functions. Tying all of these together is a word recognizer 208 that finds the most likely word inside a given rectangle on the document. Word recognition is an optimization problem that is solved using dynamic programming.”)
…
by a processing device… (col 16 lines 57-63 “The computer 2702 may operate in a networked environment using logical connections via wired and/or wireless communications to one or more remote computers, such as a remote computer(s) 2748. The remote computer(s) 2748 can be a workstation, a server computer, a router, a personal computer, portable computer, microprocessor-based entertainment appliance,”)
…
and obtaining an output of the trained machine learning model, (col 9 lines 11-17 “A second convolutional layer 1606 extracts much more complex features at a coarse resolution. The second layer 1606 scans the output of the first layer 1604 using fifty 5x5 pixel feature detector neurons. The number of features is not critical, as long as there are enough features to carry the information to the classification layers (1608 and 1610).”)
wherein the output comprises an assessment of a quality of the one or more hypotheses. (Col 9 lines 43-48 “At 1700, a trained neural network is provided. At 1702, a bitmap of character image is input. In this case, the bitmap is the 29x29 pixel receptive field. At 1704, the network outputs a list of probabilities that indicates what characters are likely to be represented by the image. The process then reaches a Stop block”. Each predicted output have scores[corresponds to quality] associated with the character see col 10 lines 44-52 “. This recognizer uses a simple 1-dimensional dynamic programming algorithm where the objective function to be maximized is simply the sum of the character scores. The character score is the probability for the most likely character (as returned by the character recognizer), multiplied by a scaling factor that depends on how much the most likely character's average width differs from the width of the portion of the image being considered for this character.”)
Jacobs does not teach generating, …three dimensional feature matrix representing a portion of the image comprising the first field, wherein at least one dimension of the three dimensional feature matrix comprises a feature vector representing a plurality of feature values extracted from a location of the first field in the image of the document; providing the three dimensional feature matrix as an input to a trained machine learning model.
Kuramoto teaches generating, …three dimensional feature matrix representing a portion of the image comprising the first field, (Examiner notes that 3D(three dimensional) image get feed into character recognition model see Fig.1 and Fig.2 show the process flow of training and recognition stages in our method [9] [8], respectively. In the training stage, the method rotate the character image and feature vectors extracted from those rotated characters.) 
wherein at least one dimension of the three dimensional feature matrix comprises a feature vector representing a plurality of feature values extracted from a location of the first field in the image of the document; (pg. 371 section B “After generating 3D rotated characters, feature vectors are extracted from those rotated characters and mean vectors, eigenvalues and eigenvectors of covariance matrices are calculated to construct a classification dictionary which represents of learning model for each character class and also for each rotation angle class.”)
providing the three dimensional feature matrix as an input to a trained machine learning model; (Examiner notes that FIG. 2 shows the features extracted from the input image[3d image] gets feed into character recognition and also see pg. 372 right col “In the character recognition, we extract feature vectors of the input character image and the method classifies the extracted feature vector using learning model of each character class.”)
Jacobs and Kuramoto are analogous art because they are both directed to machine learning. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combine the global optimization framework for optical character recognition of Jacobs with generating three dimensional feature matrix representing a portion of the image and train a machine learning model with the input three dimension of Kuramoto in order to accurately extract feature vectors from 3D images and classify the extracted feature vector for each character class as disclosed by Kuramoto (pg. 372 right col “In the character recognition, we extract feature vectors of the input character image and the method classifies the extracted feature vector using learning model of each character class.”). 

Regarding claim 13 (Currently Amended)
Jacobs teaches a system comprising: a memory device storing instructions; (Memory storage 2750 see FIG. 27)
a processing device coupled to the memory device, (col 27 lies 60-67 “The remote computer(s) 2748 can be a workstation, a server computer, a router, a personal computer, portable computer, microprocessor-based entertainment appliance, a peer device or other common network node, and typically includes many or all of the elements described relative to the computer 2702, although, for purposes of brevity, only a memory storage device 2750 is illustrated.”)
the processing device to execute the instructions to: receive one or more hypotheses for a field type of a first field of text present in an image of a document; (Examiner notes that character recognizer predict[correspond to hypotheses] and word recognizer 208 receives one or more hypotheses of text from an image in a document see FIG. 2 and col 5 lines 36-44 “A character recognizer 206 is employed to predict what character is likely to be present at a given location in the input image. In one implementation, a convolutional neural network-based character recognizer is used to facilitate character recognition and other functions. Tying all of these together is a word recognizer 208 that finds the most likely word inside a given rectangle on the document. Word recognition is an optimization problem that is solved using dynamic programming.”)
…
and obtain an output of the trained machine learning model, (col 9 lines 11-17 “A second convolutional layer 1606 extracts much more complex features at a coarse resolution. The second layer 1606 scans the output of the first layer 1604 using fifty 5x5 pixel feature detector neurons. The number of features is not critical, as long as there are enough features to carry the information to the classification layers (1608 and 1610).”)
wherein the output comprises an assessment of a quality of the one or more hypotheses. (Col 9 lines 43-48 “At 1700, a trained neural network is provided. At 1702, a bitmap of character image is input. In this case, the bitmap is the 29x29 pixel receptive field. At 1704, the network outputs a list of probabilities that indicates what characters are likely to be represented by the image. The process then reaches a Stop block”. Each predicted output have scores[corresponds to quality] associated with the character see col 10 lines 44-52 “. This recognizer uses a simple 1-dimensional dynamic programming algorithm where the objective function to be maximized is simply the sum of the character scores. The character score is the probability for the most likely character (as returned by the character recognizer), multiplied by a scaling factor that depends on how much the most likely character's average width differs from the width of the portion of the image being considered for this character.”)
Jacobs does not teach generate a three dimensional feature matrix representing a portion of the image comprising the first field, 
wherein at least one dimension of the three dimensional feature matrix comprises a feature vector representing a plurality of feature values extracted from a location of the first field in the image of the document; provide the three dimensional feature matrix as an input to a trained machine learning model.
Kuramoto teaches generate a three dimensional feature matrix representing a portion of the image comprising the first field, (Examiner notes that 3D(three dimensional) image get feed into character recognition model see Fig.1 and Fig.2 show the process flow of training and recognition stages in our method [9] [8], respectively. In the training stage, the method rotate the character image and feature vectors extracted from those rotated characters.)
wherein at least one dimension of the three dimensional feature matrix comprises a feature vector representing a plurality of feature values extracted from a location of the first field in the image of the document; (pg. 371 section B “After generating 3D rotated characters, feature vectors are extracted from those rotated characters and mean vectors, eigenvalues and eigenvectors of covariance matrices are calculated to construct a classification dictionary which represents of learning model for each character class and also for each rotation angle class.”)
provide the three dimensional feature matrix as an input to a trained machine learning model. (Examiner notes that FIG. 2 shows the features extracted from the input image[3d image] gets feed into character recognition and also see pg. 372 right col “In the character recognition, we extract feature vectors of the input character image and the method classifies the extracted feature vector using learning model of each character class.”)
Jacobs and Kuramoto are analogous art because they are both directed to machine learning. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combine the global optimization framework for optical character recognition of Jacobs with generating three dimensional feature matrix representing a portion of the image and train a machine learning model with the input three dimension of Kuramoto in order to accurately extract feature vectors from 3D images and classify the extracted feature vector for each character class as disclosed by Kuramoto (pg. 372 right col “In the character recognition, we extract feature vectors of the input character image and the method classifies the extracted feature vector using learning model of each character class.”). 

Regarding claim 17
Claim 17 is directed to a non-transitory computer-readable storage medium storing instructions, when executed by a processing device to perform the system recited in claim 13, respectively. Therefore, the rejection made to claim 13 is applied to claim 17. 
Jacobs teaches a non-transitory computer-readable storage medium storing instructions, when executed by a processing device… (col 27 lies 60-67 “The remote computer(s) 2748 can be a workstation, a server computer, a router, a personal computer, portable computer, microprocessor-based entertainment appliance, a peer device or other common network node, and typically includes many or all of the elements described relative to the computer 2702, although, for purposes of brevity, only a memory storage device 2750 is illustrated.”)

Regarding claim 2
Jacobs in view of Kuramoto teaches the method of claim 1.
Jacobs further teaches wherein the one or more hypotheses are determined using regular expression search to identify a type of data present in the first field. (Col 12 lines 2-7 “The strings are stored in extra leaf nodes. Tries are used to implement a dictionary abstract data type (ADT) where basic operations like makenull, search, insert, and delete can be performed. They can be used for encoding and compression and, regular expression search and approximate String matching.”)  

Regarding claim 3
Jacobs in view of Kuramoto teaches the method of claim 1.
Jacobs further teaches wherein the one or more hypotheses are determined using a template applied to the image to determine an expected field type associated with a location of the first field in the image. (Col 10 lines 8-15 “At 1900, a series of character recognizer observations is received at the input to the word recognizer. The observations are made by scanning through the word and invoking the character recognizer at each possible valid character location. At 1902, valid character locations are defined. To define the valid character locations, the system breaks the word into Small pieces, or gaps, which are set to be the minimum possible size allowed for a character, as indicated at 1904.”)

Regarding claim 10
Jacobs in view of Kuramoto teaches the method of claim 1.
Jacobs further teaches wherein the trained machine learning model comprises a convolutional neural network. (Col 4 lines 65-67 “The convolutional neural network 102 can efficiently compute a classification function at multiple positions by reusing partial results of one position in the adjacent position's computation”)
Regarding claim 11
Jacobs in view of Kuramoto teaches the method of claim 1.
Jacobs further teaches wherein the assessment of the quality of the one or more hypotheses comprises at least one of an indication that a first hypothesis of the one or more hypotheses is a preferred hypothesis from a plurality of hypotheses or a confidence value associated with the one or more hypotheses. (Col 10 lines 44-52 “This recog nizer uses a simple 1-dimensional dynamic programming algorithm where the objective function to be maximized is simply the sum of the character scores. The character score is the probability for the most likely character (as returned by the character recognizer), multiplied by a scaling factor that depends on how much the most likely character's average width differs from the width of the portion of the image being considered for this character”)
Regarding claim 16
Claim 16 recites analogous limitations to claim 11 and therefore is rejected on the same ground as claim 11. 
Regarding claim 20
Claim 20 recites analogous limitations to claim 11 and therefore is rejected on the same ground as claim 11. 

Regarding claim 12  
Jacobs in view of Kuramoto teaches the method of claim 1.
Jacobs further teaches wherein the trained machine learning model is trained using a training data set, (col 6 lines 24-27 “At 500, a labeled data is generated. At 502, the neural net character recognizer is trained. The process then reaches a Stop block. To train the neural network-based character recognizer, a large corpus of labeled training data is required.”)
the training data set comprising examples of images of documents comprising one or more fields as a training input (col 5 lines 29-34 “First, a preprocessing function 202 is performed to capture a document image in preparation for further processing. A global layout analysis function 204 performs the task of finding the locations of the lines of text on the captured document, and returning a list of bounding rectangles for these lines of text.”)
and one or more field type identifiers that correctly correspond to the one or more fields as a target output. (Col 6 lines 41-46 “At 604, ground truth data (GTD) is generated by creating a high resolution bitmap of the document and recording the geometric information for each character on the document. The document and the high resolution bitmap are the “ground truth,” where each character is correctly labeled and its position known.”)

Claims 4-9, 14-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al. (US Pat No. 7499588 B2) in view of Kuramoto et al. and further in view of Shustorovich et al. (US 2016/0125613 A1).
Regarding claim 4
Jacobs in view of Kuramoto teaches the method of claim 1.
Jacobs in view of Kuramoto does not teach the method further comprising: identifying a plurality of horizontal lines of text present in the image, wherein one of the plurality of horizontal lines includes the first field; defining a coordinate system for the plurality of horizontal lines; and shifting the coordinate system horizontally based on a location of the first field in the image to form a shifted coordinate system. 
Shustorovich teaches the method further comprising: identifying a plurality of horizontal lines of text present in the image, (para [0163] “As shown in FIG. 12C, following the location of reference objects as described above, and estimation of a reference object line such as a center line 1202 and/or base line 1206 (as shown in FIG. 12A), a plurality of corridors 1230-1236 may be defined by respective boundaries 1218 1228.”)
wherein one of the plurality of horizontal lines includes the first field; (Examiner notes the first field corresponds to the region of item 1230 see para [0164] “For instance, and according to the embodiment depicted in FIG. 12C, a lower corridor 1232 may be defined, e.g. based on knowledge regarding distance between reference object line 1202 and/or 1206 and a bottom edge of the document type being imaged. The lower corridor 1232 may be defined in a region between lines 1226 and 1228 as shown in FIG. 12C. Similarly, an upper corridor 1230 may be defined and situated in a region between lines 1222 and 1224 as shown in FIG. 12C.”)
 defining a coordinate system for the plurality of horizontal lines; (para [0110] “Where the document is characterized by a skew angle, the regions of interest may be defined Substantially as depicted in FIGS. 8-11. For instance, upper regions 902 and 1102 may be defined as a region Substantially spanning the image along a diagonal corridor having a longitudinal axis Substantially aligned with (e.g. parallel to) the skew angle 0. Similarly, a diagonal corridor may be defined for lower regions 904, 1104, in various approaches.”)
and shifting the coordinate system horizontally based on a location of the first field in the image to form a shifted coordinate system. (Para [0123] “As mentioned previously, in some embodiments the document edges in the image may not be strictly vertical or horizontal, e.g. due to skew and/or projective effects. In order to compensate for rotation variations, the confidence scores of the four sides of the bounding box may be refined by rotating and shifting the estimated lines in the first step. This tolerates Small angle deviations. Such as less than five degrees in one embodiment, and increases the confidence score.”)
Jacobs, Kuramoto and Shustorovich are analogous art because they are all directed to machine learning. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Jacobs in view of Kuramoto to incorporate the teaching of Shustorovich to include a method or system for improving document detection system for classifying object characteristics. 
One of ordinary skill in the art would have been motivated to make this modification in order to improve “the performance of the mobile device as an image processing platform by reducing computational cost associated with achieving high quality processed images” as disclosed by Shustorovich (para [0007] “Even more advantageous would be improved techniques that simultaneously improve the performance of the mobile device as an image processing platform by reducing computational cost associated with achieving high quality processed images.”). 
Regarding claim 5
Jacobs in view of Kuramoto with Shustorovich teaches the method of claim 4.
Shustorovich further teaches wherein defining the coordinate system comprises: identifying a left edge and a right edge of the document in the image; (left and right edge of the document is shown on FIG. 12B-D and para [0164] “For instance, and according to the embodiment depicted in FIG. 12C, a lower corridor 1232 may be defined, e.g. based on knowledge regarding distance between reference object line 1202 and/or 1206 and a bottom edge of the document type being imaged. The lower corridor 1232 may be defined in a region between lines 1226 and 1228 as shown in FIG. 12C. Similarly, an upper corridor 1230 may be defined and situated in a region between lines 1222 and 1224 as shown in FIG. 12C.”)
associating a first value with a first location at an intersection of the left edge and at least one of the plurality of horizontal lines; (there is value or character listed at each corners of the horizontal lines as shown on FIG. 12C-D and para [0164] “For instance, and according to the embodiment depicted in FIG. 12C, a lower corridor 1232 may be defined, e.g. based on knowledge regarding distance between reference object line 1202 and/or 1206 and a bottom edge of the document type being imaged. The lower corridor 1232 may be defined in a region between lines 1226 and 1228 as shown in FIG. 12C. Similarly, an upper corridor 1230 may be defined and situated in a region between lines 1222 and 1224 as shown in FIG. 12C.”)
and associating a second value with a second location at an intersection of the right edge and the at least one of the plurality of horizontal lines; (there is value or character listed at each corners of the horizontal lines as shown on FIG. 12C-D and para [0164] “For instance, and according to the embodiment depicted in FIG. 12C, a lower corridor 1232 may be defined, e.g. based on knowledge regarding distance between reference object line 1202 and/or 1206 and a bottom edge of the document type being imaged. The lower corridor 1232 may be defined in a region between lines 1226 and 1228 as shown in FIG. 12C. Similarly, an upper corridor 1230 may be defined and situated in a region between lines 1222 and 1224 as shown in FIG. 12C.”)
wherein shifting the coordinate system horizontally comprises shifting the first value to the location of the first field in the image. (Para [0140] “Again with reference to an exemplary embodiment where the document is a personal check, the maximum width of a MICR character is 70.013" or 70% of the grid step, so all connected components within a few pixels of the expected boxes with tops and bottoms formed by the corridor top and bottom, right sides by estimated grid positions and left sides based on the local estimation of the maximum character grid are cropped out, rotated and scaled to the preferred height, then presented to the reference object recognition Neural Network mentioned above.”)
Jacobs, Kuramoto and Shustorovich are analogous art because they are all directed to machine learning. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Jacobs in view of Kuramoto to incorporate the teaching of Shustorovich to include a method or system for improving document detection system for classifying object characteristics. 
One of ordinary skill in the art would have been motivated to make this modification in order to improve “the performance of the mobile device as an image processing platform by reducing computational cost associated with achieving high quality processed images” as disclosed by Shustorovich (para [0007] “Even more advantageous would be improved techniques that simultaneously improve the performance of the mobile device as an image processing platform by reducing computational cost associated with achieving high quality processed images.”). 

Regarding claim 6
Jacobs in view of Kuramoto with Shustorovich teaches the method of claim 4.
Kuramoto further teaches wherein the three dimensional feature matrix…(Examiner notes that 3D(three dimensional) image get feed into character recognition model see Fig.1 and Fig.2 show the process flow of training and recognition stages in our method [9] [8], respectively. In the training stage, the method rotate the character image and feature vectors extracted from those rotated characters.)
Shustorovich further teaches wherein the …feature matrix is based on the shifted coordinate system (para [0123] “As mentioned previously, in some embodiments the document edges in the image may not be strictly vertical or horizontal, e.g. due to skew and/or projective effects. In order to compensate for rotation variations, the confidence scores of the four sides of the bounding box may be refined by rotating and shifting the estimated lines in the first step.”).
Jacobs, Kuramoto and Shustorovich are analogous art because they are all directed to machine learning. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Jacobs in view of Kuramoto to incorporate the teaching of Shustorovich to include a method or system for improving document detection system for classifying object characteristics. 
One of ordinary skill in the art would have been motivated to make this modification in order to improve “the performance of the mobile device as an image processing platform by reducing computational cost associated with achieving high quality processed images” as disclosed by Shustorovich (para [0007] “Even more advantageous would be improved techniques that simultaneously improve the performance of the mobile device as an image processing platform by reducing computational cost associated with achieving high quality processed images.”). 

Regarding claim 7
Jacobs in view of Kuramoto with Shustorovich teaches the method of claim 4.
Shustorovich further teaches the method further comprising: cropping the image to form a cropped image comprising a set number of lines above and below the one of the plurality of horizontal lines that includes the first field. (Para [0168] “The tetragon formed by the projections (e.g. LMS lines) of the four edges can be used to correct the projective effects in the document image. The height of the reference object corridor after such correction can be reverse-trans formed to the original image and used to limit the possible distances between inner frames and document edges within the original image. The candidate peaks further out are removed from consideration; also removed are peaks with angles too different from the angle of the corresponding LMS line, e.g. within five degrees of one another in preferred approaches, within three degrees of one another in more preferred approaches, and within one degree of one another in particularly preferred approaches.”)
Jacobs, Kuramoto and Shustorovich are analogous art because they are all directed to machine learning. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Jacobs in view of Kuramoto to incorporate the teaching of Shustorovich to include a method or system for improving document detection system for classifying object characteristics. 
One of ordinary skill in the art would have been motivated to make this modification in order to improve “the performance of the mobile device as an image processing platform by reducing computational cost associated with achieving high quality processed images” as disclosed by Shustorovich (para [0007] “Even more advantageous would be improved techniques that simultaneously improve the performance of the mobile device as an image processing platform by reducing computational cost associated with achieving high quality processed images.”). 

Regarding claim 8
Jacobs in view of Kuramoto with Shustorovich teaches the method of claim 7.
Kuramoto further teaches wherein the plurality of features comprises at least one component of the three dimensional feature matrix; (pg. 371 section B “After generating 3D rotated characters, feature vectors are extracted from those rotated characters and mean vectors, eigenvalues and eigenvectors of covariance matrices are calculated to construct a classification dictionary which represents of learning model for each character class and also for each rotation angle class.”)
Shustorovich further teaches the method further comprising: dividing the cropped image into a plurality of cells; (para [0197] “the reliability of the check edge candidates may be measured by confidence score. Confidence scores for the bounding box may be estimated based on: 1) confidence scores for the four edges, which may be computed as the number of white pixels divided by the total number of pixels on the edge; 2) Aspect ratio confidence score, which may be estimated by comparing the estimated aspect ratio of the detected bounding box and the aspect ratios of real checks; 3) color consistency confidence, which may be measured by the color variations in the detected bounding box; and 4) the confidence of the detected bounding box size, which may be measured by its size”)
and calculating a plurality of features for each of the plurality of cells, (para [0198] “The confidence scores derived in the first pass as mentioned above may be rescored with following boundary re-estimation. The edges detected in the first pass may be used as starting points; alternative angles and shifts may be re-evaluated by computing the accumulated edge strength signals. If better candidates may be found, the original confidence scores and the bounding box may be updated.”)
Jacobs, Kuramoto and Shustorovich are analogous art because they are all directed to machine learning. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Jacobs in view of DeTone to incorporate the teaching of Shustorovich to include a method or system for improving document detection system for classifying object characteristics. 
One of ordinary skill in the art would have been motivated to make this modification in order to improve “the performance of the mobile device as an image processing platform by reducing computational cost associated with achieving high quality processed images” as disclosed by Shustorovich (para [0007] “Even more advantageous would be improved techniques that simultaneously improve the performance of the mobile device as an image processing platform by reducing computational cost associated with achieving high quality processed images.”). 

Regarding claim 9
Jacobs in view of Kuramoto with Shustorovich teaches the method of claim 8.
Jacobs further teaches wherein the plurality of features comprises information related to graphic elements representing one or more characters present in a corresponding cell. (Col 10 lines 47-55 “The character score is the probability for the most likely character (as returned by the character recognizer), multiplied by a scaling factor that depends on how much the most likely character's average width differs from the width of the portion of the image being considered for this character. Each cell in the dynamic programming table contains the letter for that endpoint of the solution, a link back to the previous letter and the cumulative score for solution so far.”)


Regarding claim 14
Jacobs in view of Kuramoto teaches claim 13.
Jacobs in view of Kuramoto does not teach wherein the processing device further to: identify a plurality of horizontal lines of text present in the image, wherein one of the plurality of horizontal lines includes the first field; define a coordinate system for the plurality of horizontal lines; and shift the coordinate system horizontally based on a location of the first field in the image to form a shifted coordinate system, wherein the three dimensional feature matrix is based on the shifted coordinate system.  
Shustorovich teaches wherein the processing device further to: identify a plurality of horizontal lines of text present in the image, (para [0163] “As shown in FIG. 12C, following the location of reference objects as described above, and estimation of a reference object line such as a center line 1202 and/or base line 1206 (as shown in FIG. 12A), a plurality of corridors 1230-1236 may be defined by respective boundaries 1218 1228.”)
wherein one of the plurality of horizontal lines includes the first field; (Examiner notes the first field corresponds to the region of item 1230 see para [0164] “For instance, and according to the embodiment depicted in FIG. 12C, a lower corridor 1232 may be defined, e.g. based on knowledge regarding distance between reference object line 1202 and/or 1206 and a bottom edge of the document type being imaged. The lower corridor 1232 may be defined in a region between lines 1226 and 1228 as shown in FIG. 12C. Similarly, an upper corridor 1230 may be defined and situated in a region between lines 1222 and 1224 as shown in FIG. 12C.”)
define a coordinate system for the plurality of horizontal lines; (para [0110] “Where the document is characterized by a skew angle, the regions of interest may be defined Substantially as depicted in FIGS. 8-11. For instance, upper regions 902 and 1102 may be defined as a region Substantially spanning the image along a diagonal corridor having a longitudinal axis Substantially aligned with (e.g. parallel to) the skew angle 0. Similarly, a diagonal corridor may be defined for lower regions 904, 1104, in various approaches.”)
and shift the coordinate system horizontally based on a location of the first field in the image to form a shifted coordinate system, (Para [0123] “As mentioned previously, in some embodiments the document edges in the image may not be strictly vertical or horizontal, e.g. due to skew and/or projective effects. In order to compensate for rotation variations, the confidence scores of the four sides of the bounding box may be refined by rotating and shifting the estimated lines in the first step. This tolerates Small angle deviations. Such as less than five degrees in one embodiment, and increases the confidence score.”)
wherein the three dimensional feature matrix is based on the shifted coordinate system. (Para [0123] “As mentioned previously, in some embodiments the document edges in the image may not be strictly vertical or horizontal, e.g. due to skew and/or projective effects. In order to compensate for rotation variations, the confidence scores of the four sides of the bounding box may be refined by rotating and shifting the estimated lines in the first step. This tolerates Small angle deviations. Such as less than five degrees in one embodiment, and increases the confidence score.”)
Jacobs, Kuramoto and Shustorovich are analogous art because they are all directed to machine learning. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Jacobs in view of Kuramoto to incorporate the teaching of Shustorovich to include a method or system for improving document detection system for classifying object characteristics. 
One of ordinary skill in the art would have been motivated to make this modification in order to improve “the performance of the mobile device as an image processing platform by reducing computational cost associated with achieving high quality processed images” as disclosed by Shustorovich (para [0007] “Even more advantageous would be improved techniques that simultaneously improve the performance of the mobile device as an image processing platform by reducing computational cost associated with achieving high quality processed images.”). 
Regarding claim 18
Claim 18 recites analogous limitations to claim 14 and therefore is rejected on the same ground as claim 14. 

Regarding claim 15
Jacobs in view of Kuramoto with Shustorovich teaches claim 14.
Kuramoto further teaches and comprises at least one component of the three dimensional feature matrix (Examiner notes that 3D(three dimensional) image get feed into character recognition model see Fig.1 and Fig.2 show the process flow of training and recognition stages in our method [9] [8], respectively. In the training stage, the method rotate the character image and feature vectors extracted from those rotated characters.)
Shustorovich further teaches wherein the processing device further to: crop the image to form a cropped image comprising a set number of lines above and below the one of the plurality of horizontal lines that includes the first field; (Para [0168] “The tetragon formed by the projections (e.g. LMS lines) of the four edges can be used to correct the projective effects in the document image. The height of the reference object corridor after such correction can be reverse-trans formed to the original image and used to limit the possible distances between inner frames and document edges within the original image. The candidate peaks further out are removed from consideration; also removed are peaks with angles too different from the angle of the corresponding LMS line, e.g. within five degrees of one another in preferred approaches, within three degrees of one another in more preferred approaches, and within one degree of one another in particularly preferred approaches.”)
divide the cropped image into a plurality of cells; and calculate a plurality of features for each of the plurality of cells, (para [0197] “he reliability of the check edge candidates may be measured by confidence score. Confidence scores for the bounding box may be estimated based on: 1) confidence scores for the four edges, which may be computed as the number of white pixels divided by the total number of pixels on the edge; 2) Aspect ratio confidence score, which may be estimated by comparing the estimated aspect ratio of the detected bounding box and the aspect ratios of real checks; 3) color consistency confidence, which may be measured by the color variations in the detected bounding box; and 4) the confidence of the detected bounding box size, which may be measured by its size”)
wherein the plurality of features comprises information related to graphic elements representing one or more characters present in a corresponding cell (para [0040] “The method includes: analyzing a first frame among the plurality of frames to determine one or more of a presence and a location of one or more reference objects within the first frame; determining one or more geometric characteristics of at least one reference object within the first frame; defining one or more region(s) of interest based at least in part on one or more of the determined geometric characteristics of the at least one reference object within the first frame; defining one or more Subregion(s) of interest within a second frame; and detecting a presence or an absence of an edge of the document within each defined subregion of interest.”)
Jacobs, Kuramoto and Shustorovich are analogous art because they are all directed to machine learning. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Jacobs in view of Kuramoto to incorporate the teaching of Shustorovich to include a method or system for improving document detection system for classifying object characteristics. 
One of ordinary skill in the art would have been motivated to make this modification in order to improve “the performance of the mobile device as an image processing platform by reducing computational cost associated with achieving high quality processed images” as disclosed by Shustorovich (para [0007] “Even more advantageous would be improved techniques that simultaneously improve the performance of the mobile device as an image processing platform by reducing computational cost associated with achieving high quality processed images.”). 
Regarding claim 19
Claim 19 recites analogous limitations to claim 15 and therefore is rejected on the same ground as claim 15. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598. The examiner can normally be reached Mon - Fri 8:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.M./Examiner, Art Unit 2126 
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126